Per Curiam.-

This case is an appeal from a commission’s order which found that this court’s decision in Slagle was determinative of all the issues raised by the complainant in that case. For the reasons stated in Cleveland Elec. Illuminating Co. v. Pub. Util. Comm. (1976) 46 Ohio St. 2d 105, decided this day, and on authority of that case, the order of the commission is reversed, and the cause is remanded to the commission for further proceedings in conformity with this court’s decision in Cleveland Elec. Illuminating; supra.

Order reversed.

0 ’Neill/ C. J., Herbert, Corrigan, Steen, Cerebeezze, W. Brown and P. Brown, JJ., concur.